                       Case 3:20-cv-05504-SK Document 4 Filed 08/07/20 Page 1 of 1
AO 120 (Rev. 08/10) &$1'YHUVLRQ

 'RQRWPDLOVHHHILOLQJLQVWUXFWLRQVDWERWWRPRISDJH
                              Mail Stop 8                                                   REPORT ON THE
TO:
        Director of the U.S. Patent and Trademark Office                            FILING OR DETERMINATION OF AN
                            P.O. Box 1450                                           ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                 TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court IRUWKH1RUWKHUQ'LVWULFWRI&DOLIRUQLD on the following
       Trademarks or       ✔Patents.
                                        (      the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                     DATE FILED                        U.S. DISTRICT COURT
      5:20-cv-05504                      8/7/2020                      United States District Court, Northern District of California
PLAINTIFF                                                                 DEFENDANT
 Apple Inc.                                                                 Koss Corporation



       PATENT OR                    DATE OF PATENT
                                                                                     HOLDER OF PATENT OR TRADEMARK
     TRADEMARK NO.                  OR TRADEMARK
1 10,206,025                            2/12/2019                   Koss Corporation

2 10,298,451                            5/21/2019                   Koss Corporation

3 10,469,934                            11/5/2019                   Koss Corporation

4 10,491,982                            11/26/2019                  Koss Corporation

5 10,506,325                            12/10/2019                  Koss Corporation


In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                  INCLUDED BY
                                                      
                                                   Amendment                    Answer             Cross Bill      Other Pleading
       PATENT OR                     DATE OF PATENT
                                                                                     HOLDER OF PATENT OR TRADEMARK
     TRADEMARK NO.                   OR TRADEMARK
1

2

3

4

5


In the above—entitled case, the following decision has been rendered or judgment issued:
DECISION/JUDGMENT




CLERK                                                     (BY) DEPUTY CLERK                                        DATE
    6XVDQ<6RRQJ                                                                                                          8/7/2020

(ILOLQJLQVWUXFWLRQV3OHDVHVDYHDQGHILOHLQ&0(&)XQGHU2WKHU)LOLQJV!2WKHU'RFXPHQWV!3DWHQW7UDGHPDUN5HSRUW
